Title: To George Washington from Brigadier General James Potter, 18 November 1777
From: Potter, James
To: Washington, George



Sir
[Newtown] Squair [Pa.] Novr 18th eight oClock P.M. 1777

you have been informed of the enemys move to Chester last night and of Generals Reed and Cedwaleder and me Reconnetring them, by Reeds latter of this day from Darbey I am Now to inform you that the are all Imbarked on Bord there ships and gon over to the Jarsey—Redbank must now fall. I am your Excelancey Most obedant Humble servant

Ja’s Potter


P.S. I send you enclosed the Deposition of Mr Sellers.

